Petition for writ of certiorari to Carroll T. Bond, a Judge of the State of Maryland, being a judge of the Court of Appeals of Maryland from the City of Baltimore, granted. Counsel are requested on the argument of this case to discuss the jurisdiction of this Court, particularly (1) whether the decision below is that of a court within the meaning of § 237 of the Judicial Code, and (2) whether state remedies, either by appeal or by application to other judges or any other state court, have been exhausted.